UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 08-2289


WESLEY EDWARD SMITH, III; LESHELL D. SMITH,

                  Plaintiffs - Appellants,

             v.

WASHINGTON MUTUAL BANK FA, successor to WASHINGTON MUTUAL
HOME LOANS, successor in interest by merger to FLEET
MORTGAGE CORPORATION other WASHINGTON MUTUAL HOME LOANS
INCORPORATED; CTX MORTGAGE CORPORATION LLC; CENTEX HOMES
INCORPORATED; BILL EVERETTE; CHERYL FISCHER; SAMUEL C.
WATERS; DENNIS A. BROSNAN; REGINALD P. CORLEY; REBECCA ANNE
ROBERTS; ANDREA K. ST AMAND; THOMAS C. HILDEBRAND, Jr.;
ROBERT WOODS; JENNY C. HONEYCUTT; JENNIFER A. COX,

                  Defendants - Appellees.


Appeal from the United States District Court for the District of
South Carolina, at Charleston.    Margaret B. Seymour, District
Judge. (2:08-cv-02573-MBS)


Submitted:    January 15, 2009               Decided: January 21, 2009


Before MOTZ and      SHEDD,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Wesley Edward Smith, III, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Plaintiffs-Appellants            Wesley    Edward     Smith,       III   and

Leshell D. Smith appeal the district court’s order dismissing

their civil action challenging the foreclosure of their home.

Plaintiffs asserted violations under 42 U.S.C. § 1983 (2000),

the Servicemembers Civil Relief Act (“SCRA”), 50 App. U.S.C.

§ 501 et seq. (2000), and South Carolina law.                     Their case was

referred     to    a      magistrate    judge        pursuant     to     28     U.S.C.

§ 636(b)(1)(B).           The    magistrate    judge       recommended    that      the

action be summarily dismissed for failure to state a claim on

account of Plaintiffs’ failure to attribute any state action to

the named Defendants, to state a claim under the SCRA, and for

lack of diversity supporting their claim under South Carolina

law.    The magistrate judge also clearly advised Plaintiffs that

failure    to     file     specific     and     timely       objections       to    his

recommendation could waive appellate review of a district court

order   based     on    the     recommendation.         Despite    this       warning,

Plaintiffs      filed    only    general,     conclusory       objections      to   the

magistrate      judge’s    recommendation       as    to    Plaintiffs’       failures

concerning their SCRA and South Carolina law claims.

             Plaintiffs       then   filed    an     amended    complaint       adding

allegations of violations of the Fair Housing Act (“FHA”), 42

U.S.C. § 3601 et seq. (2000) and the Equal Credit Opportunity

Act (“ECOA”), 15 U.S.C. § 1691 et seq. (2006).                      Concurring in

                                         2
the magistrate judge’s determination that Plaintiffs failed to

state a cause of action under 42 U.S.C. § 1983 and concluding

that   Plaintiffs’       claims    under   the    FHA   and   the   ECOA   appeared

untimely, that Plaintiffs failed to allege facts to show that

the FHA claim was exhausted, and that Plaintiffs’ challenge to

the    foreclosure,      having    been    litigated     in    state     court,    was

barred by res judicata, the district court adopted the report

and recommendation and dismissed Plaintiffs’ action.

            Pursuant to § 636(b)(1), a district court is required

to conduct a de novo review of those portions of the magistrate

judge's report to which a specific objection has been made.                        The

court need not conduct de novo review, however, “when a party

makes general and conclusory objections that do not direct the

court to a specific error in the magistrate's proposed findings

and recommendations.”           Orpiano v. Johnson, 687 F.2d 44, 47 (4th

Cir. 1982); see Fed. R. Civ. P. 72(b).                   The timely filing of

specific objections to a magistrate judge's recommendation is

necessary to preserve appellate review of the substance of that

recommendation when the parties have been warned that failure to

so object will waive appellate review.              Orpiano, 687 F.3d at 47.

             The    Smiths      have    waived    appellate     review     of   their

claims   under     the   SCRA     and   South    Carolina     law   by   failing    to

direct the district court to specific errors in the magistrate

judge’s report and recommendation.                See Wright v. Collins, 766

                                           3
F.2d   841,   845-46     (4th    Cir.   1985)       (failure    to    file    specific

objections     results     in    waiver       of    appellate        review   of    the

substance of that recommendation when parties have been warned

of consequences of noncompliance).                   As to the Smiths’ claims

under § 1983, the FHA, and the ECOA, we have reviewed the record

and    find   no   reversible     error.           Accordingly,      we    affirm   the

district court’s order.           Smith v. Washington Mutual Bank, FA,

Case No. 2:08-cv-02573-MBS (D.S.C. Oct. 14, 2008).                         We dispense

with oral argument because the facts and legal contentions are

adequately     presented    in    the   materials        before      the    court   and

argument would not aid the decisional process.



                                                                              AFFIRMED




                                          4